DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 2 disclose limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, under the analysis described in MPEP 2181. 

3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

Claim 1:
“a first step for …”,
“a second step for…”,
“the steps of excluding and adding…”,
Claim 2
“the steps of determining, generating, excluding, and adding…”
 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
Based upon a review of claims 1 and 2, the examiner finds that the term “step” is modified by functional language linked by transition word “for” and “of” therefore satisfying the Prong (B) of the 3-Prong analysis.

 Prong (C):
‘In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claims 1 and 2, the examiner finds that “step” do not contain sufficient structure for performing the entire claimed function that is set forth within “step”. 
Therefore, claims 1 and 2 invoke 35 U.S.C. 112(f).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 6th  paragraph/35 U.S.C. § 112 (f), the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II.
Adequate disclosure in the specification is required for the claim to be definite under § 112(b)/112 2nd paragraph because the specification forms part of the § 112(f)/112 6th paragraph claim limitation. 
Upon review of the specification, the examiner concludes:
The specification discloses or describes in a way that one of ordinary skill in the art will understand what structure or material the inventor has identified for
 “a first step for determining …”, 605, 607, and 608 of fig. 6
“a second step for generating…”, 604 and 610 of fig. 6
“the steps of excluding and adding…”, 606 of fig. 6 and fig. 10, [0053, 0056, 0070]
“the steps of determining, generating, excluding, and adding…” 604-610 of fig. 6 and fig. 10, [0053,0056, 0070], to perform the recited function(s). 
There are structures or materials sufficient to perform the entire function recited in the claim limitation. 
th limitation, the claim limitation becomes an confined purely functional limitation, the claim limitations imposed by structure, material or acts and covers all ways of performing a function. 
Since § 112(f) or 112 6th has been invoked, and there is disclosure of corresponding structure that performs the claimed function, therefore, claims 1 and 2 are sufficient support and should not have been rejected under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9781415 B2 in view of Rubintein et al. (US 20100220215 A1). The application and Patent claim the same an image decoding method for decoding a coded stream including encoded picture, comprising: a first step for determining a motion vector of a target block to be decoded; a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, the motion vector selection process of the first step: excluding a block located on the upper side of the target block to be decoded in the first blocks from the candidate blocks in the case that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on the .
However, the patent is silent about wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step, and wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step. 
Rubinstein teaches wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1007-1009 of fig. 10A upper side blocks are selected for the target block1002 of fig. 10A, see details in fig. 10D, A, B, C, D are selected to calculate motion vectors for the target block, 1002 of fig. 1A), and wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1010-1013 of fig. 10A are selected for the target block1002 of fig. 10A, see details in fig. 10 I, J, K, L, M are selected to calculates blocks in the target block).

Application 16/920871
U.S. Patent No. US 9781415 B2
1. An image decoding method for decoding a coded stream including an encoded picture, comprising: 

a first step for determining a motion vector of a target block to be decoded, by selecting a motion vector among motion vectors of candidate blocks including adjacent blocks adjacent to the target block to be decoded, according to coding mode information obtained from the coded stream; and 

a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, 


wherein, in the motion vector selection process of the first step, performing the steps of: 
excluding a block located on an upper side of the target block to be decoded in the first blocks from the candidate blocks based on a comparing process showing that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on a left side of the target 45block in the first blocks;

excluding a non-referenceable block in the first blocks from the candidate blocks in the 

adding another block or blocks to the candidate blocks, wherein the number of blocks to be added is changed based on the number of blocks that have been selected as candidate blocks, 

wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step, and 










a first step for determining a motion vector of a target block to be decoded, by selecting a motion vector among motion vectors of candidate blocks including adjacent blocks adjacent to the target block to be decoded, according to coding mode information obtained from the coded stream; and 

a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, wherein, in a motion vector selection process of the first step, candidate blocks are selected 


wherein, in the motion vector selection process of the first step: 

excluding a block located on the upper side of the target block to be decoded in the first blocks from the candidate blocks in the case that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on the left side of the target block in the first blocks, 


excluding a non-referenceable block in the first blocks from the candidate blocks in the 

adding another block or blocks to the candidate blocks, wherein the number of blocks to be added is changed based on the number of blocks that have been selected as candidate blocks,

Rubinstein teaches wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1007-1009 of fig. 10A upper side blocks are selected for 1002 of fig. 10A, see details in fig. 10D, A, B, C, D are selected to calculate motion vectors for the target block, 1002 of fig. 1A), and 

wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1010-1013 of fig. 10A are selected for 1002 of fig. 10A, see details in fig. 10 I, J, K, L, M are selected to calculates blocks in the current block).




Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 10271065 B2 in view of Rubintein et al. (US 20100220215 A1). The application and Paten claim the same an image decoding method for decoding a coded stream including encoded picture, comprising: a first step for determining a motion vector of a target block to be decoded; a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, the motion vector selection process of the first step: excluding a block located on the upper side of the target block to be decoded in the first blocks from the candidate blocks in the case that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on the left side of the target block in the first blocks, excluding a non-referenceable block .
However, the patent is silent about wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step. 
Rubinstein teaches wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1010-1013 of fig. 10A are selected for the target block 1002 of fig. 10A, see details in fig. 10 I, J, K, L, M are selected to calculates blocks in the current block).
Taking the teachings of the Patent and Rubinstein together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the calculation of the motion vectors for upper side and left side of the current target block into the patent to reduce the complexity of the computation so that the motion estimation accurately detects the best motion vector for the prediction.
Application 16/920871
U.S. Patent No. US 10271065 B2


a first step for determining a motion vector of a target block to be decoded, by selecting a motion vector among motion vectors of candidate blocks including adjacent blocks adjacent to the target block to be decoded, according to coding mode information obtained from the coded stream; and 

a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, 

wherein, in a motion vector selection process of the first step, candidate blocks are selected among first blocks adjacent to the target block to be decoded in the same frame as the target block to be decoded and a second block located at the same position of the target 

wherein, in the motion vector selection process of the first step, performing the steps of: 





excluding a block located on an upper side of the target block to be decoded in the first blocks from the candidate blocks based on a comparing process showing that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on a left side of the target 45block in the first blocks;

excluding a non-referenceable block in the first blocks from the candidate blocks in the 

adding another block or blocks to the candidate blocks, wherein the number of blocks to be added is changed based on the number of blocks that have been selected as candidate blocks, 

wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step, and 

wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of 


determining a motion vector of a target block to be decoded, by selecting a motion vector among motion vectors of candidate blocks including adjacent blocks adjacent to the target block to be decoded, according to coding mode information obtained from the coded stream; and 

generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, 

wherein, in a motion vector selection process of the step of determining a motion vector of a target block to be decoded, candidate blocks are selected among first blocks adjacent to the target block to be decoded in the same frame as the target block to be decoded and a second block located at the same position of the 
wherein, the step of determining a motion vector of a target block to be decoded, by selecting a motion vector among motion vectors of candidate blocks including adjacent blocks adjacent to the target block to be decoded, according to coding mode information obtained from the coded stream, further comprises the steps of: 

excluding a block located on an upper side of the target block to be decoded in the first blocks from the candidate blocks based on comparing process showing that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on a left side of the target block in the first blocks, 

excluding a non-referenceable block in the first blocks from the candidate blocks in the 
adding another block or blocks to the candidate blocks, wherein the number of blocks to be added is changed based on the number of blocks that have been selected as candidate blocks; and
wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the step of determining a motion vector of a target block to be decoded.


Rubinstein teaches wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1010-1013 of fig. 10A are selected for 1002 of fig. 10A, see details in fig. 10 I, J, K, L, M are selected to calculates blocks in the current block).



Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 10743020 B2 in view of Rubintein et al. (US 20100220215 A1). The application and Patent claim substantially the same an image decoding method for decoding a coded stream including encoded picture, comprising: a first step for determining a motion vector of a target block to be decoded; a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, the motion vector selection process of the first step: excluding a block located on the upper side of the target block to be decoded in the first blocks from the candidate blocks in the case that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on the left side of the target block in the first blocks, excluding a non-referenceable block in the first blocks from the candidate blocks in the case that the first blocks have a non-referenceable block, and adding another block or blocks to the candidate blocks, wherein the number of blocks to be added is changed based on the number of blocks that have been selected as candidate blocks, and wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left .
However, the patent is silent about wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step. 
Rubinstein teaches wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1007-1009 of fig. 10A upper side blocks are selected for 1002 of fig. 10A, see details in fig. 10D, A, B, C, D are selected to calculate motion vectors for the target block, 1002 of fig. 1A).
Taking the teachings of the Patent and Rubinstein together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the calculation of the motion vectors for upper side and left side of the current target block into the patent to reduce the complexity of the computation so that the motion estimation accurately detects the best motion vector for the prediction.
Application 16/920871
U.S. Patent No. US 10271065 B2
1. An image decoding method for decoding a coded stream including an encoded picture, comprising: 



a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, 

wherein, in a motion vector selection process of the first step, candidate blocks are selected among first blocks adjacent to the target block to be decoded in the same frame as the target block to be decoded and a second block located at the same position of the target block to be decoded in a different frame from the target block to be decoded, 


excluding a block located on an upper side of the target block to be decoded in the first blocks from the candidate blocks based on a comparing process showing that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on a left side of the target 45block in the first blocks;

excluding a non-referenceable block in the first blocks from the candidate blocks in the case that the first blocks have a non-referenceable block; and 

adding another block or blocks to the candidate blocks, wherein the number of blocks to be added is changed based on the number of blocks that have been selected as candidate blocks, 







wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step.




a second step for generating a prediction image by using the motion vector of the target block to be decoded and a reference picture, 

wherein, in a motion vector selection process of the first step, candidate blocks are selected among first blocks adjacent to the target block to be decoded in the same frame as the target block to be decoded and a second block located at the same position of the target block to be decoded in a different frame from the target block to be decoded, 


excluding a block located on an upper side of the target block to be decoded in the first blocks from the candidate blocks based on a comparing process showing that the block located on the upper side of the target block to be decoded has the same motion vector as a block located on a left side of the target block in the first blocks; 

excluding a non-referenceable block in the first blocks from the candidate blocks in the case that the first blocks have a non-referenceable block; and 

adding another block or blocks to the candidate blocks, wherein the number of blocks to be added is changed based on the number of blocks that have been selected as candidate blocks, and 

Rubinstein teaches wherein if there are a plurality of blocks located on the upper side of the target block, a motion vector of one block among the blocks located on the upper side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step (1007-1009 of fig. 10A upper side blocks are selected for 1002 of fig. 10A, see details in fig. 10D, A, B, C, D are selected to calculate motion vectors for the target block, 1002 of fig. 1A).
wherein if there are a plurality of blocks located on the left side of the target block, a motion vector of one block among the blocks located on the left side of the target block is selected as a motion vector to be a target of the comparing process before the comparing process in the first step.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425